News Release AGL Resources reports second quarter 2014 earnings · 2Q14 consolidated diluted EPS of $0.54 versus 2Q13 consolidated diluted EPS of $0.41 · 2Q14 diluted EPS from continuing operations of $0.53, compared to $0.42 in 2Q13 · 2Q14 adjusted diluted EPS from continuing operations, excluding wholesale services, of $0.40 compared to $0.37 in 2Q13 ATLANTA, July 29, 2014 AGL Resources Inc. (NYSE: GAS) today reported second quarter 2014 net income from continuing operations of $63 million, or $0.53 per basic and diluted share, compared to $50 million and basic and diluted EPS of $0.42 in the second quarter of 2013. For the first six months of 2014, net income attributable to AGL Resources Inc. was $354 million, or $2.98 per basic and $2.97 per diluted share. Net income from continuing operations was $403 million, or $3.40 per basic and $3.39 per diluted share, compared to $203 million or $1.72 per basic and diluted share for the first six months of 2013. “During the second quarter, we continued to see favorable market conditions that drove further improvements in our wholesale services business,” said John W. Somerhalder II, chairman, president and chief executive officer of AGL Resources Inc.“Our utility business performed very well, with higher revenues from our regulated infrastructure programs combined with lower operating expenses. We also are realizing the benefits of the strategic acquisitions we made last year in our retail businesses, with performance above our original expectations.” SECOND QUARTER AND YEAR-TO-DATEEPS Diluted EPS 2Q14 2Q13 Variance YTD-14 YTD-13 Variance Consolidated GAAP (1) $ Continuing operations Adjusted (2) Sale of Compass Energy generated diluted EPS of $0.04 in 2Q13 and YTD-13. Excludes discontinued operations and wholesale services. The primary drivers of the quarter-over-quarter increase in diluted EPS include: · Commercial activity at wholesale services of $30 million in the second quarter of 2014, compared to $6 million in the second quarter of 2013; · Lower depreciation expense at Nicor Gas related to the revised composite depreciation rate that became effective August 30, 2013; · Operating margin improved by $4 million as a result of increased revenues from regulatory infrastructure programs, primarily at Atlanta Gas Light; · Increase in margin at retail operations due to the acquisition of retail energy customers in June 2013 as well as weather that was colder than last year; and · Increase in mark-to-market accounting hedge gains, net of inventory adjustments, at wholesale services of $5 million. These factors were partially offset by: · Operation and maintenance expenses that increased $6 million relative to the prior year period, excluding pass-through expenses, primarily as a result of increased payroll, customer care and marketing expenses; and · Decrease in other income, primarily related to the gain on the sale of Compass Energy in May 2013. The primary drivers of the year-over-year increase in diluted EPS include: · Commercial activity at wholesale services of $403 million in the first half of 2014, compared to $48 million in the first half of 2013. The significantly stronger commercial activity was driven by transportation and storage positions, particularly in the Northeast and Midwest regions; · First half of 2014 weather was significantly colder-than-normal and colder than the first half of 2013, which resulted in additional margin of $37 million compared to normal weather and $23 million year-over-year across distribution operations and retail operations; · Lower depreciation expense at Nicor Gas related to the revised composite depreciation rate that became effective August 30, 2013; and · The acquisition of retail service contracts at the end of January 2013 and retail energy customers in June 2013. These factors were partially offset by: · Mark-to-market accounting hedge losses, net of inventory adjustments, at wholesale services of $33 million, with partial offset to be recognized over the remainder of 2014; · Higher incentive compensation expense related to record earnings and a higher concentration of annual forecasted earnings in the first half as compared to last year; · Higher operation and maintenance expenses at distribution operations resulting primarily from additional costs related to colder-than-normal weather, including overtime and other variable costs incurred to ensure the safe and reliable delivery of natural gas; · Lower margin at midstream operations due to a retained fuel true-up at one of our storage facilities; and · Decrease in other income, primarily related to the gain on the sale of Compass Energy in May 2013. 2 EBIT RESULTS BY SEGMENT (1) In millions 2Q14 2Q13 Variance YTD-14 YTD-13 Variance Distribution operations $ $ $
